Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 27 March 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            NY. March 27th. 1800
          
          The enclosed letter from Major Ford was sent, thro’ misapprehension to you — me instead of you yourself.
          You will doubtless As to the return, you will doubtless inform Major Ford that his returns should be sen addressed to the Deputy Adjutant General in your district who will make out an abstract and send it include them in the abstracts which he sends to the Adjutant General.
          The charges against Captain Blackburne are so serious that I do not see how they can be passed over in silence—You will doubtless, make agree with me, I presume, that such enquiries as will enable you to form an ultimate judgment in the case, should be made. As Major Ford may have expressed himself somewhat freely from confidence in me I have to request that care be taken, in the measures which are adopted, that mode of the preliminary inquiry, not to compromit him—
           G. Pinckney—
        